   Case 3:21-cv-00097-JAG Document 8 Filed 04/27/21 Page 1 of 2 PageID# 30




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION


SANDRA BARNETT,

            Plaintiff,                              Case No.: 3:21-cv-97

       v.                                           NOTICE OF SETTLEMENT


CAPITAL ONE BANK (USA), N.A.,
            Defendant.




       NOTICE IS HEREBY GIVEN that Plaintiff Sandra Barnett and Capital One Bank

(USA), N.A. (“Capital One”) have settled all claims between them in this matter. The parties are

in the process of completing the final settlement documents and expect to file a Stipulated

Dismissal with Prejudice within the next sixty (60) days. Plaintiff kindly requests the Court

vacate any pending deadlines in this matter. Plaintiff further requests that the Court retain

jurisdiction for any matters related to completing and/or enforcing the settlement

                                                      RESPECTFULLY SUBMITTED,

                                                      PRICE LAW GROUP, APC

Date: April 27, 2021                                  By: /s/Susan Mary Rotkis
                                                      Susan Mary Rotkis (VSB 40693)
                                                      382 S. Convent Ave
                                                      Tucson, AZ 85716
                                                      susan@pricelawgroup.com
                                                      P: (818) 600-5506
                                                      Attorneys for Plaintiff
                                                      Sandra Barnett




                                                -1-
   Case 3:21-cv-00097-JAG Document 8 Filed 04/27/21 Page 2 of 2 PageID# 31




                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 27, 2021, I electronically filed with the Clerk of

Court the foregoing document using the CM/ECF system, which will send notification of such

filing to all counsel of record.

        /s/Diego Sanchez




                                              -2-
